Title: [Notes on Relations with France, March—April 1776.]
From: Adams, John
To: 


       Is any Assistance attainable from F.?
       What Connection may We safely form with her?
       1 st. No Political Connection. Submit to none of her Authority—receive no Governors, or officers from her.
       2d. No military Connection. Receive no Troops from her.
       3d. Only a Commercial Connection, i.e. make a Treaty, to receive her Ships into our Ports. Let her engage to receive our Ships into her Ports—furnish Us with Arms, Cannon, Salt Petre, Powder, Duck, Steel.
      